recognized as true, Buzz Stew, LLC u. City of N. Las Vegas,   124 Nev. 224,

                 228, 181 P.3d 670, 672 (2008), do not establish a violation of a
                 constitutional right. 2 See Christopher u. Harbury, 536 U.S. 403, 414-16
                 (2002) (explaining generally what must be alleged to sustain a viable
                 access-to-the-courts claim); Snyder v. Nolen, 380 F.3d 279, 292-93 (7th Cit.
                 2004) (Easterbrook, J., concurring) (recognizing that, in the context of an
                 access-to-the-courts claim, "opportunities to correct mistakes before a suit
                 reaches its conclusion means that there is no constitutional problem in the
                 first place"). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                                                             Hardesty


                                                                    a4f,
                                                                   ger                      J.
                                                              Douglas




                 cc: Hon. Valerie Adair, District Judge
                      Eric T. Douglas
                      Jillian Prieto
                      Eighth District Court Clerk


                          reaching this conclusion, we have given due consideration to
                        2 In
                 appellant's November 20, 2012, "Response to Defendant's Motion to
                 Dismiss" and the authorities cited therein.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e